Exhibit 10.3







SUMMARY OF TRUSTEE COMPENSATION ARRANGEMENTS




Northeast Utilities (“NU”) pays an annual retainer to each member of its Board
of Trustees who is not employed by NU or its subsidiaries. NU pays an additional
retainer to the Lead Trustee and the Chairs of each of the Audit, Compensation,
Corporate Responsibility, Corporate Governance and Finance Committees. Each
retainer is paid in four equal quarterly installments. NU pays one-half of the
value of the retainers payable to the Chairs of each of the Audit and
Compensation Committees in the form of NU common shares. The following table
sets forth the amounts of non-employee Trustee retainers for 2012:







 

 

 

 

Retainer

Annual

Amount

Annual Retainer (all Trustees)

$45,000

Lead Trustee

$50,000

Audit Committee Chair

$20,000

Compensation Committee Chair

$15,000

Corporate Responsibility Committee Chair

$7,500

Corporate Governance Committee Chair

$7,500

Finance Committee Chair

$10,000




During 2012, NU will pay each non-employee Trustee $1,500 for attendance in
person or by telephone at each meeting of the full Board and each committee on
which the Trustee serves.




Under the Northeast Utilities Incentive Plan, each non-employee Trustee is
eligible to receive share-based grants during each calendar year. In January
2012, each non-employee Trustee was granted 3,000 Restricted Share Units
(“RSUs”) under the Incentive Plan, all of which will vest on the one-year
anniversary of the date of grant.  NU will distribute NU common shares in
respect of vested RSUs on January 10, 2013.




In 2007, the Board adopted share ownership guidelines applicable to the
non-employee Trustees. The share ownership guidelines required Trustees to
attain ownership of 7,500 common shares and/or RSUs that have a fair market
value equal to approximately five times the value of the current annual retainer
by January 2012; provided, however, that Trustees who join the Board after
January 1, 2007 will be required to attain ownership of such shares no later
than five years from January 1 of the year succeeding their date of election to
the Board.  All Trustees meet the share ownership guidelines.




Pursuant to the Northeast Utilities Deferred Compensation Plan for Trustees,
each Trustee may irrevocably elect to defer receipt of all or a portion of RSUs
issued under the Incentive Plan. Deferred compensation is payable either in a
lump sum or in one to five annual installments in accordance with the Trustee’s
prior election.




A non-employee Trustee who performs additional Board-related services in the
interest of NU or any of its subsidiaries upon the request of either the Board
or the Chairman of the Board is entitled to receive additional compensation
equal to $750 per half-day plus reasonable expenses. In addition, NU pays
travel-related expenses for spouses of Trustees who attend Board functions. The
Internal Revenue Service considers payment of travel expenses for a Trustee’s
spouse to be imputed income to the individual Trustee.  As a result, prior to
2009, NU provided each Trustee with a gross-up payment in an amount sufficient
to pay the income tax liability for the imputed income attributable to such
travel expenses.  Effective January 1, 2009, NU discontinued gross-up payments
for Trustee spousal expenses.








